DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 12/23/2020.
Claim 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
A ”control unit” of at least claim 1, interpreted to mean a microprocessor based controller per par. 19 of the specification.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 5, 9, 10
Claim 4 recites, “the control unit reports an error when receiving a repeated identification code, and prompts to replace the sensor that sends the repeated identification code.” 
Claim 5 recites, “the control unit is configured to prompt a corresponding identification code when the sensor sends an alarm or has a fault.” (see also claim 10).
In each of the claims it is not clear what “prompt” means, and how it is performed, e.g., is a user notified, and if so how?.  Further, in claims 4 and not, it is not clear what a “repeated identification code” means.  Does this mean one sensor is repeatedly sending the same code, or is a sensor sensing a code belonging to another sensor?     




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0180338 to Honda, US 2004/0031317 to Norimatsu, US 2015/0308998 to Suzuki.
Regarding claim 1, Honda teaches a transportation refrigeration system, comprising:
a refrigeration circuit comprising a compressor (22, Fig. 8), a condenser (24), and a plurality of evaporators (42a, 42b) connected in parallel, all of which are connected to form a loop; 
a plurality of chambers, each of the evaporators being located in one of the chambers to adjust the chamber; (Rooms A and B)
a plurality of sensors of the same type, each of the sensors being installed in one of the chambers respectively; (leak sensors 48a, 48b, Fig. 8) 
a control unit (Fig. 9, indoor and outdoor CPU) , 
Honda does not teach,
A transport refrigeration system,
wherein after being installed in place and energized, the plurality of sensors send their own identification codes to the control unit, and the control unit allocates a CAN ID to each of the sensors after receiving the identification codes of the sensors, so that the identification code of each sensor is bound to the corresponding CAN ID respectively.
	Norimatsu teaches sensors of the same type (Fig. 1, pressure sensors 10, 20, 30, 40, Par. 15 ) that are installed and that sends an identification code to a monitor unit. (claims 6, 7).  Each sensor has a unique identification code (par. 4)
	 Suzuki teaches a system which assigns unique can-ids to sensors (51, 54, par. 96, Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Honda, in view of Norimatsu and Suzuki, in order send the sensor codes to the control unit, and assign Can-Ids so the system can utilize the benefits of a Controller Area Network.      
	Regarding the “transport refrigeration system”, there are no grounds for reading the limitations of the preamble into the claimed arrangement, and in addition it is well know that compressor based systems are frequently used in transport refrigeration controlled environments. 

	Regarding claim 2, Honda as modified teaches the transportation refrigeration system according to claim 1, wherein the plurality of sensors are sensors of the same type (leak sensors, 48a, 48b) and with different identification codes (Norimatsu and Suzuki each use unique codes), and each of the sensors is configured to detect refrigerant leakage occurring in one of the chambers respectively (leak sensors).  

Regarding claim 3, Honda as modified teaches the transportation refrigeration system according to claim 1, but does not teach,
wherein when the sensor needs to be replaced, the sensor is removed and a replacement sensor is installed, and the replacement sensor sends its own identification code to the control unit after it is installed in place and energized; after receiving the identification code of the replacement sensor, the control unit allocates a CAN ID to the replacement sensor, so that the identification code of the replacement sensor is bound to the corresponding CAN ID.
However, it is well known in this and many other arts that parts, including sensors, may need to be replaced.  After the replacement, the steps recited above essentially duplicate the steps of claim 1. 

Regarding claim 4, Honda as modified teaches the transportation refrigeration system according to claim 1, but does not teach,
wherein the control unit reports an error when receiving a repeated identification code, and prompts to replace the sensor that sends the repeated identification code.
However, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Honda, to identify an error if, for example, a sensor sends a code belonging to another sensor, so that corrective action can be taken to avoid the system confusing sensors in two different locations with each other.      
	
Regarding claim 5, Honda as modified teaches the transportation refrigeration system according to claim 1, but does not teach,
wherein the control unit is configured to prompt a corresponding identification code when the sensor sends an alarm or has a fault.
However, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Honda to perform this function, so that a user can know there is a problem that needs to be investigated, and where it is. 

Regarding claims 6-10, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.  Claims 6-10 under this principle are rejected necessarily performing the functions of apparatus claims 1-5.
	
6. A CAN ID allocation method for a transportation refrigeration system, the transportation refrigeration system comprising:
a refrigeration circuit comprising a compressor, a condenser, and a plurality of evaporators connected in parallel, all of which are connected to form a loop;
a plurality of chambers, each of the evaporators being located in one of the chambers to adjust the chamber; and
a plurality of sensors of the same type, each of the sensors being installed in one of the chambers respectively,
wherein the method comprises:
sending, by the sensors, their own identification codes to a control unit after the sensors are installed in place and energized; and
allocating, by the control unit, a CAN ID to each of the sensors after the control unit receives the identification codes of the sensors, so that the identification code of each sensor is bound to the corresponding CAN ID respectively.

7. The method according to claim 6, wherein the plurality of sensors are sensors of the same type and with different identification codes, and each of the sensors is configured to detect refrigerant leakage occurring in one of the chambers respectively.

8. The method according to claim 6, further comprising:
removing the sensor when the sensor needs to be replaced, and installing a replacement sensor; and
sending, by the replacement sensor, its own identification code to the control unit after it is installed in place and energized; and allocating, by the control unit, a CAN ID to the replacement sensor after the control unit receives the identification code of the replacement sensor, so that the identification code of the replacement sensor is bound to the corresponding CAN ID.

9. The method according to claim 6, comprising reporting by the control unit an error when the control unit receives a repeated identification code, and prompting by the control unit to replace the sensor that sends the repeated identification code.

10. The method according to claim 6, comprising configuring the control unit to prompt a corresponding identification code when the sensor sends an alarm or has a fault.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763